Citation Nr: 1641332	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as being due to undiagnosed illness.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran had active military service from May 2006 to June 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Thereafter, the claim was transferred to the RO in Buffalo, New York.


REMAND

Given VA's failure to comply with the Board's February 2015 and December 2015 remand directives, the claim of service connection for a sleep disorder, to include sleep apnea, must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its December 2015 remand, the Board noted that 2012 and 2015 VA examination reports did not adequately address signs or symptoms of sleep disturbance that might be manifestations of undiagnosed illness under 38 C.F.R. § 3.317(b).  The remand directed VA to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his current symptoms of sleep disturbance.  

It is unclear from the record whether the Veteran received notice regarding the subsequently scheduled examination.  Although a January 2016 VA request for physical examination indicated the Veteran would be notified of a scheduled VA medical examination in connection with his appeal, the actual letter notifying him of the scheduled date for the examination has not been associated with the claims file.  The evidence of record merely indicates that he failed to report to the VA examination in February 2016.  However, the VA request noted that there were conflicting addresses for the Veteran that should be resolved.  It appears VA may have used an address to which the Board had earlier mailed the December 2015 remand.  The Board's remand to that address was returned undeliverable.  Moreover, evidence of record further indicates that the Veteran's address was most recently updated in August 2016.  It is again unclear whether the Veteran has received notice regarding the VA examination scheduled for February 2016.  Another remand is necessary to ensure the Veteran has adequate opportunity to attend the scheduled VA examination.  See Stegall, 11 Vet. App. at 271.  

The December 2015 further directed the RO to secure all outstanding VA treatment records, to specifically include a copy of the August 2015 VA sleep study.  Although a copy of the sleep study was associated with the claims file, there is no indication as to whether other VA treatment records were available.  Accordingly, the RO must obtain and associate with the evidence of record all outstanding VA medical records, to include those from the Buffalo, New York, and Baltimore, Maryland VA Medical Centers (VAMCs).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain and associate with the evidence of record all VA treatment records, to include those from the VAMCs in Buffalo, New York, and Baltimore, Maryland.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination by an appropriate medical professional to address whether a sleep disorder, to include as a manifestation of undiagnosed illness under 38 C.F.R. § 3.317, is related to his military service.  The electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran has a current sleep disorder which is related to the Veteran's active duty, or if he has objective signs of a chronic sleep disturbance as a manifestation of undiagnosed illness.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

